The opinion of the court was delivered by
Coulter, J.
— As an attorney of the court, Scully had no authority whatever to enter into the arrangement or agreement, on which the defendant relies for protection; and it is not alleged that he had any other authority. It is a misapprehension, I conceive, to call the agreement an executed agreement. It was essentially an executory contract or arrangement. Mr. Scully agreed that he would buy in the property at the first sale, for the plaintiff, and release Tomlinson from the balance of the debt due on the bond and mortgage. But he did not release him. On the contrary, very soon after the sale, he found out that he had exceeded his authority, and gave notice to Tomlinson that he would not carry out the agreement, because he had surpassed his authority in making it; and for that reason he asked the court to set aside the sale, in order that Tomlinson might not be prejudiced by the small sum for which the property sold at the first sale, and thus retrieved his error in good faith. Tomlinson had given no consideration for the agreement, had parted with nothing, had made no corresponding or equivalent agreement, on which the other might rest, suffered no damage or harm by it. In short, it was a naked, unauthorized, invalid agreement, and therefore of no account in this proceeding.
An attorney at law in Pennsylvania has very extensive power in relation to conducting a suit, but after judgment this plenary power, in a great measure, ceases, excepting as to his power of receiving the amount of the judgment, and giving a receipt for it. The limitations, as to his authority, imposed on him by the law, relate generally to compromises, such as substituting one thing for another, as land for money, or to acts after judgment. These are *90without the range of that professional learning and skill which constituted, in fact, the ground-work of the relation of counsel and client. The attorney, here, in substance, agreed to take the real estate of the defendant, in full discharge and in lieu of the judgment of his principal, and for a less value than the amount of the judgment. But it was a clear excess of authority beyond the range of professional power, and therefore not binding on the client.
Judgment affirmed.